Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   August 11, 2016
The Court of Appeals hereby passes the following order:
A16I0266. BRG COLLECTIONS, LLC v. KOZY CONSTRUCTION, INC. a/k/a
     KOZY CONSTRUCTION, LLC.

       The Fulton County Tax Commissioner issued a writ of Fiera Facias in the name
of Kozy Construction LLC, after Skatt Investments, LLC, which purchased the
property at a tax sale, failed to pay ad valorem property taxes. BRG Collections
allegedly redeemed the property and foreclosed. The trial court entered a final order
and decree of title, vesting fee simple title to the property in BRG Collections on
March 26, 2014. Kozy Construction filed a motion to set aside, which the trial court
denied. Kozy Construction then filed a motion for reconsideration, which the trial
court granted. The trial court certified its order for immediate review, and BRG
Collections filed this application for interlocutory appeal. We, however, lack
jurisdiction.
       The Supreme Court has original appellate jurisdiction over cases involving title
to land. See Ga. Const. 1983, Art. VI, Sec. VI, Par. III. Because the application
involves title to land, jurisdiction over this matter lies in the Supreme Court. See
Tharp v. Harpagon Co., 278 Ga. 654, 655 (1) (604 SE2d 156) (2004); Nat. Tax
Funding v. Harpagon Co., 277 Ga. 41 (586 SE2d 235) (2003). Accordingly, this
application is hereby TRANSFERRED to the Supreme Court for disposition.

                                        Court of Appeals of the State of Georgia
                                                                             08/11/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.